Exhibit 10.1
 
 

 
 
SEPARATION AGREEMENT AND GENERAL RELEASE

 
 
THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is entered into
by Michael Schuh (hereinafter referred to as “EMPLOYEE”) and SONOSITE, INC.
(hereinafter referred to as “THE COMPANY”).  On September 13, 2010
(“Notification Date”), THE COMPANY and the EMPLOYEE, discussed EMPLOYEE’s
impending employment separation.
 
RECITALS
 
A.           EMPLOYEE has been employed by THE COMPANY and his/her employment
shall terminate effective on January 7, 2011 (the “Termination Date”).
 
B.           EMPLOYEE and THE COMPANY wish to enter into an agreement to clarify
and resolve any outstanding matters that may exist between them arising out of
the employment relationship and its termination, and any continuing obligations
of the parties to one another following the end of the employment relationship.
 
C.           This Agreement is not and should not be construed as an admission
or statement by either party that it or any other party has acted wrongfully or
unlawfully.  Both parties expressly deny any wrongful or unlawful action.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:
 
 
1.
EMPLOYMENT:  ENDING DATE AND RESPONSIBILITIES

 
EMPLOYEE’s employment with THE COMPANY shall terminate on the Termination
Date.  During the business days prior to the Termination Date, EMPLOYEE agrees
to participate in the training of employee(s) and other transitioning activities
as THE COMPANY shall reasonably request.
 
EMPLOYEE shall have no further employment duties or responsibilities to THE
COMPANY after the Termination Date.  Effective as of the Termination Date,
EMPLOYEE shall be relieved of his/her responsibilities and shall no longer have
access to THE COMPANY’s premises or property.  EMPLOYEE further understands and
agrees that as of the Termination Date, EMPLOYEE is no longer authorized to
incur any expenses, obligations or liabilities on behalf of THE COMPANY or to
act on behalf of or represent him/herself as an employee of THE COMPANY.
 
 
2.
SEVERANCE PAY AND BENEFITS

 
Whether or not EMPLOYEE signs this Agreement, including the General Release set
forth in Section 10, THE COMPANY shall pay EMPLOYEE his/her accrued salary and
benefits, less applicable deductions and tax withholdings, including any PTO
(Paid Time Off) balance accrued in accordance with THE COMPANY’s PTO policy, on
the next regularly scheduled payday following Termination Date or as otherwise
required by applicable state law.  If eligible, EMPLOYEE and EMPLOYEE’s
qualified beneficiaries, if any, may elect and pay for continued medical
insurance benefits under the Consolidated Omnibus Budget Reconciliation Act
(COBRA) for 18 months following termination of employment, in accordance with
election materials and other COBRA notices to be sent to EMPLOYEE.  All other
employment benefits shall cease effective on the Termination Date   EMPLOYEE
agrees that s/he is not owed any additional pay or benefits other than as
described in this Section 2.
 
If EMPLOYEE signs this Agreement and EMPLOYEE has not voluntarily terminated
employment prior to Termination Date, in consideration for EMPLOYEE’s promises
and agreements set forth below, THE COMPANY agrees, to continue to pay
EMPLOYEE’S  bi-weekly salary, less applicable deductions and tax withholdings,
commencing on the first regularly scheduled payday following January 21, 2011,
and thereafter for an aggregate period of 52 weeks (in accordance with THE
COMPANY’S regularly scheduled paydays), subject to the following
conditions:  (i) EMPLOYEE is not working full-time as an employee, consultant,
or contractor for another business, individual or himself (hereinafter referred
to as “Full-time Work”);  (ii) EMPLOYEE has not breached this Agreement or the
Employee Agreement referenced in Section 8 and (iii) EMPLOYEE  has fully
complied with the restrictions set forth in Section 9 of this Agreement; and
(iv) EMPLOYEE can demonstrate, upon THE COMPANY’S request to the reasonable
satisfaction of THE COMPANY that EMPLOYEE has made a reasonable effort to obtain
Full-Time Work and has not obtained Full-Time work.  In addition, and subject to
the terms of this agreement, THE EMPLOYEE remains eligible for any bonuses that
he/she would have been entitled to receive under the 2010 Executive VIP plan as
if his/her employment had not been terminated prior to the payment date of any
bonus.
 
Subject to the same conditions, if EMPLOYEE properly and timely elects COBRA
continuation coverage, THE COMPANY also agrees to pay the EMPLOYEE’s required
portion of the monthly premium for such coverage through December, 2011 unless
EMPLOYEE obtains coverage sooner through other Full Time Work.  EMPLOYEE shall
notify THE COMPANY upon the commencement of Full Time Work or other work and
shall also inform THE COMPANY if COBRA coverage paid by THE COMPANY is no longer
required as a result of such Work.
 
In the event a Change in Control of THE COMPANY, as that term is defined in the
Senior Management Agreement between EMPLOYEE and THE COMPANY dated December 31,
2008 (“the Senior Management Agreement”), occurs on or before March 31, 2011,
EMPLOYEE shall receive the salary, bonus, employee benefits and tax benefits
equal or equivalent to those that EMPLOYEE would have been entitled to receive
under the Senior Management Agreement (in the same form and manner as provided
for under the Senior Management Agreement) if his employment had not terminated
prior to a Change in Control, less the similar benefits previously received
under this Agreement.
 
3.  
STOCK



EMPLOYEE has reviewed the Stock Option and Award Summary attached hereto as
Exhibit A and agrees that, except as listed in the summary, s/he has no stock
options, restricted stock units or other rights to acquire any securities of THE
COMPANY.  On the Termination Date, THE COMPANY agrees that all of the options
and restricted stock units listed in the summary shall vest in full.  EMPLOYEE
understands and agrees that s/he will have [90] days following the Termination
Date to exercise the options in accordance with THE COMPANY’S option exercise
procedures.  S/he further agrees that it is her/his sole responsibility to
comply with THE COMPANY’s option exercise procedures and Insider Trading Policy,
and if applicable, its Special Trading Procedures Policies, following the
Termination Date.
 
 
4.
VALID CONSIDERATION

 
EMPLOYEE and THE COMPANY acknowledge that THE COMPANY’s payments and other
undertakings herein are not required by THE COMPANY’s policies or procedures or
any contractual obligation and are offered by THE COMPANY solely as
consideration for this Agreement.
 
 
5.
RETURN OF PROPERTY

 
EMPLOYEE confirms that on or before the Termination Date and before any
severance payment is processed, s/he shall turn over to THE COMPANY all files,
memoranda, records, devices, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, material,
equipment, credit cards and other documents (whether in paper or electronic
form, and all copies thereof) or physical property or reproductions of any
aforementioned items that s/he received from THE COMPANY or its employees or
generated by EMPLOYEE in the course of employment with THE COMPANY, and which
relate to its business.  EMPLOYEE further agrees to return his/her
company-provided credit cards, computer, cell phone, office equipment, demo
systems, and all other physical property of THE COMPANY.
 
 
6.
CONFIDENTIALITY

 
EMPLOYEE agrees to keep the terms of this Agreement completely confidential and
shall not describe any information concerning this Agreement or its terms,
except as may be required by law or in order to ensure compliance with this
Agreement, in attorney-client privileged situations, and as necessary for
discussions with tax advisors.  EMPLOYEE shall instruct any third party to which
information is disclosed in accordance with this Section 6, and such third party
must agree prior to any such disclosure, to maintain the confidentiality of such
information just as EMPLOYEE must.
 
 
7.
NONDISPARAGEMENT OBLIGATION

 
EMPLOYEE and THE COMPANY’s officers and directors shall refrain from making any
derogatory comment in the future to the press or any individual or entity,
either verbally or in writing, using any medium (including without limitation
e-mail, the internet, social networking sites, or blogs), regarding the other
that relates to their activities or relationship prior to the date of this
Agreement, which comment would likely cause material damage or harm to the
business interests or reputation of EMPLOYEE or THE COMPANY.
 
 
8.
INVENTIONS, PATENTS, PROPERTY RIGHTS AND CONFIDENTIAL INFORMATION

 
EMPLOYEE represents and agrees that s/he has complied with all the terms of THE
COMPANY’s Employee Agreement Relating to Inventions, Patents, Property Rights
and Confidential Information signed by EMPLOYEE (the “Employee
Agreement”).  EMPLOYEE further acknowledges that the terms of the Employee
Agreement are incorporated by reference into this Agreement, and shall continue
in effect following the Termination Date in accordance with the terms thereof,
and that EMPLOYEE’s continued compliance with those terms is a material
condition of this Agreement.
 
 
9.
NO SOLICITING

 
EMPLOYEE agrees that for a period of one (1) year immediately following the date
of this Agreement, EMPLOYEE shall not:
 
       (a) Approach, initiate contact with, or engage in discussions with any
employee of THE COMPANY for the purpose or with the effect of soliciting or
encouraging any such individual to terminate his or her employment with THE
COMPANY and accept employment with, or otherwise provide services to, EMPLOYEE’s
then-current employer or any other person or entity; or
 
       (b) Advise or provide information to any employee of THE COMPANY
regarding the availability or desirability of employment with EMPLOYEE’s
then-current employer or any other person or entity; or
 
       (c) Provide any information to EMPLOYEE’s then-current employer or any
other person or entity to the extent that such information may assist that
person or entity in (i) identifying any employee of THE COMPANY as a candidate
for employment; or (ii) evaluating the desirability of employing any such
individual.
 
If during this one year non-solicitation period EMPLOYEE receives any inquiry
from any employee of THE COMPANY regarding prospective employment with
EMPLOYEE’s then-current employer or any other person or entity, EMPLOYEE agrees
to respond only as follows:  “I am prohibited by the terms of my agreement with
Sonosite from engaging in any discussion with you regarding this topic.”
 
 
10.
GENERAL RELEASE OF CLAIMS



          (a) EMPLOYEE hereby fully releases and discharges THE COMPANY, its
officers, directors, stockholders, employees, agents and representatives
(“RELEASED PARTIES”) from any and all debts, obligations, promises, actions or
claims of whatever kind or nature that existed or may have existed as of the
date of this Agreement, including but not limited to all claims arising in any
way out of EMPLOYEE’s employment with THE COMPANY and the termination
thereof.  EMPLOYEE makes this commitment even though EMPLOYEE understands that
EMPLOYEE may not, as of this date, know all of the claims EMPLOYEE may lawfully
have against the RELEASED PARTIES and that EMPLOYEE is relinquishing the right
to pursue any claims which EMPLOYEE could have pursued before courts without
having the opportunity to pursue those claims to a trial and have the damages,
if any, set by a judge and/or jury.  This release is intended to be as broad as
the law allows and includes, without limitation, any claims pursuant to statute
or otherwise for attorneys’ fees and costs.
 
       (b) This waiver and release includes, but is not limited to, any claims
for wages, bonuses, employment benefits or damages of any kind whatsoever,
arising out of any contract, express or implied, any covenant of good faith and
fair dealing, express or implied, any theory of wrongful discharge, any legal
restriction on THE COMPANY’s right to terminate employees, or any federal, state
or other federal, state, or local statute or ordinance governing employment,
including, without limitation, the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964,  the Americans with Disabilities Act, the
Family Medical Leave Act, all federal, state, and local laws prohibiting
discrimination, and any other legal limitation on the employment
relationship.  This waiver and release shall not waive or release claims where
the events in dispute first arise after execution of this Agreement, nor shall
it preclude EMPLOYEE or THE COMPANY from filing a lawsuit for the exclusive
purpose of enforcing their rights under this Agreement, nor shall it preclude
EMPLOYEE from filing charges of discrimination with the EEOC, however, in
signing this Agreement EMPLOYEE waives any right to recover monetary damages in
connection with any such filing or otherwise.
 
 
11.
REMEDY FOR BREACH/ATTORNEYS’ FEES

 
In the event that EMPLOYEE or THE COMPANY breaches any of their respective
obligations under this Agreement or as otherwise imposed by law, EMPLOYEE or THE
COMPANY, as the case may be, shall be entitled to recover actual damages
resulting from the breach and to obtain all other relief provided by law or
equity.  In addition, in any action to enforce any provision of this Agreement,
the prevailing party shall be entitled to recover its reasonable attorneys’ fees
and costs of litigation.
 
 
12.
REVIEW AND REVOCATION PERIOD; EFFECTIVE DATE

 
In accordance with the Older Workers’ Benefit Protection Act, the parties agree
that:
 
(a)           EMPLOYEE specifically intends to knowingly and voluntarily waive
any rights EMPLOYEE may have under the Age Discrimination in Employment Act
(ADEA), and he intends to release RELEASED PARTIES from any and all claims for
damages or other remedies he may have under the ADEA.  This release is not to be
construed as a waiver of ADEA claims that may arise after the execution of this
Agreement.
 
(b)           By this Agreement, THE COMPANY hereby advises EMPLOYEE that
EMPLOYEE should consult with and obtain the advice of an attorney of EMPLOYEE’S
choice before signing this Agreement.
 
(c)           EMPLOYEE has been offered a period of not less than forty-five
(45) days from the Notification Date to consider whether to accept the terms of
this Agreement, and by executing this Agreement on the day below, has waived the
balance of that period, if any.
 
(d)           EMPLOYEE may execute this Agreement at any time after the
Notification Date, and agrees to reexecute this Agreement no earlier than the
Termination Date and no later than seven (7) calendar days following the
Termination Date, and EMPLOYEE may revoke this Agreement within seven (7)
calendar days after reexecuting this Agreement.  If EMPLOYEE revokes this
Agreement as set forth above, the entire Agreement becomes invalid and
unenforceable and no benefits hereunder will be provided to EMPLOYEE.  The
Agreement becomes effective on the eighth day after EMPLOYEE signs it.
 
(e)           EMPLOYEE acknowledges receipt of the Disclosure Statement attached
as Appendix A and has reviewed it prior to executing this Agreement.
 
 
13.
SEVERABILITY

 
The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement shall
remain fully valid and enforceable to the maximum extent consistent with
applicable law.
 
 
14.
KNOWING AND VOLUNTARY AGREEMENT

 
EMPLOYEE and THE COMPANY represent and agree that they have read this Agreement,
understand its terms, understand that they have the right to consult counsel of
choice, and, being fully advised as to the legal effect of this Agreement, have
executed this instrument freely and voluntarily.
 
 
15.
ENTIRE AGREEMENT

 
This Agreement sets forth the entire understanding between EMPLOYEE and THE
COMPANY and supersedes any prior agreements or understandings, express or
implied, pertaining to the terms of his/her employment with THE COMPANY and the
termination of the employment relationship, including the Senior Management
Agreement.  EMPLOYEE acknowledges that, in executing this Agreement, s/he does
not rely upon any representation or statement by any representative of THE
COMPANY concerning the subject matter of this Agreement, except as expressly set
forth in the text of this Agreement.
 
 
16.
APPLICABLE LAW

 
This Agreement and all obligations and duties under this Agreement shall be
governed by and interpreted according to the laws of the State of Washington,
without regard to their conflict of laws provisions.
 
 
17.
NO ADMISSION OF LIABILITY

 
This Agreement shall not be construed as an admission by THE COMPANY or EMPLOYEE
of any wrongdoing, improper conduct, liability, breach of any agreement between
THE COMPANY or EMPLOYEE, or violation by THE COMPANY or EMPLOYEE of any statute,
law or regulation.  Both parties agree that neither this Agreement nor any of
its terms or conditions will be offered or received in evidence in any
proceeding or used in any manner as an admission of wrongdoing or liability on
either party’s part except in connection with an action to enforce the terms of
this Agreement.
 
18.           SECTION 409A
 
Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which you
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.
 
To the extent (a) any payments or benefits to which Employee becomes entitled
under this Agreement, or under any agreement or plan referenced herein, in
connection with Employee’s termination of employment with the Company constitute
deferred compensation subject to Section 409A of the Code and (b) Employee is
deemed at the time of such termination of employment to be a “specified
employee” under Section 409A of the Code, then such payments shall not be made
or commence until the earliest of (i) the expiration of the six (6)-month period
measured from the date of Employee’s “separation from service” (as such term is
at the time defined in Treasury Regulations under Section 409A of the Code) from
the Company; or (ii) the date of Employee’s death following such separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to Employee, including (without
limitation) the additional twenty percent (20%) tax for which Employee would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral.  Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Employee or Employee’s beneficiary in one lump sum (without interest).
 
Any termination of Employee’s employment is intended to constitute a “separation
from service” and will be determined consistent with the rules relating to a
“separation from service” as such term is defined in Treasury Regulation Section
1.409A-1.  It is intended that each installment of the payments provided
hereunder constitute separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i).  It is further intended that payments hereunder
satisfy, to the greatest extent possible, the exemption from the application of
Section 409A of the Code (and any state law of similar effect) provided under
Treasury Regulation Section 1.409A-1(b)(4) (as a “short-term deferral”).  It is
intended that payments that are not “short-term deferrals” will be treated to
the greatest extent possible under the separation pay plan exception provided
under Treasury Regulation Section 1.409A-1(b)(9).  To the extent that any
provision of this Agreement is ambiguous as to its compliance with Section 409A
of the Code, the provision will be read in such a manner so that all payments
hereunder comply with Section 409A of the Code.
 
Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which you
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.
 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.


 
SONOSITE, INC.
 
By:          /s/ MARLA
KOREIS                                                      
Title:        CAO                                                   
 
Dated: 1-14-2011
 
EMPLOYEE:
 
/s/ MICHAEL J. SCHUH
(Print Name)         Michael J.
Schuh                                                       
 
Dated: 1/14/11
 


